Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 1 of 17 PageID #: 74



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 JOSEPH L. WESTFALL,

                      Plaintiff,

 v.                                              CIVIL ACTION NO. 1:20CV207
                                                       (Judge Keeley)

 DONALD J. TRUMP,
 President, Individual and
 Official Capacities; and
 STEVEN T. MNUCHIN,
 Secretary, U.S. Treasury,
 Individual and Official Capacities,

                      Defendants.

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

          Pending before the Court is the Report and Recommendation

 (“R&R”) by the Honorable Michael J. Aloi, United States Magistrate

 Judge,    recommending     that    the   complaint   filed   by   the    pro   se

 plaintiff, Joseph L. Westfall (“Westfall”), be dismissed. After

 careful review and for the reasons that follow, the Court OVERRULES

 Westfall’s objections (Dkt. No. 17), ADOPTS the R&R (Dkt. No. 15),

 DENIES Westfall’s motion for summary judgment (Dkt. No. 13), and

 DISMISSES this case WITHOUT PREJUDICE.

                             I. FACTUAL BACKGROUND

       On August 19, 2020, Westfall sued Donald J. Trump, President,

 and   Steven    T.     Mnuchin,    Secretary,   U.S.   Treasury,    in    their

 individual and official capacities. Westfall’s complaint alleges

 that President Trump and Secretary Mnuchin failed to send an
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 2 of 17 PageID #: 75



 WESTFALL V. TRUMP ET AL.                                               1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE
 economic impact payment owed to him through the Coronavirus Aid,

 Relief,    and   Economic   Security       Act    (“CARES    Act”)    and   seeks

 $24,000,001,200.00 in damages. On the same day that the Clerk

 docketed his complaint, she notified Westfall that she had not

 received the required $400.00 filing fee. She informed him that

 payment must be made by money order or certified check or arranged

 by credit card. She also sent Westfall a form to proceed in forma

 pauperis should he claim to be indigent.

       Westfall then sent a personal check to pay the filing fee,

 which the Clerk returned, explaining that he could only pay the

 filing fee by money order or cashier’s check. On September 1, 2020,

 Westfall    wrote   to   the   Court       to    explain    that,    because   of

 transportation issues, he could not easily obtain a money order or

 cashier’s check to pay the filing fee. He also provided a pay stub,

 and did not complete an application to proceed in forma pauperis.

       The Clerk sent a reply to Westfall on the same day, explaining

 for a third time that a personal check is not an acceptable form of

 payment for court fees. She again informed him that he needed to

 pay the filing fee by money order or cashier’s check. Thus, as the

 matter stood in early September, 2020, Westfall had not paid the




                                        2
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 3 of 17 PageID #: 76



 WESTFALL V. TRUMP ET AL.                                               1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE
 required filing fee, nor had he applied to proceed in forma pauperis.

                           II. PROCEDURAL HISTORY

       The Court referred this action to United States Magistrate

 Judge Michael J. Aloi, who, on September 9, 2020, entered an Order

 to Show Cause regarding Westfall’s failure to pay the filing fee by

 cashier’s check, money order, credit card, or, alternatively, by

 completing an application to proceed in forma pauperis. Magistrate

 Judge Aloi ordered Westfall to explain his failure to comply and to

 demonstrate    within    fourteen    days     why   his   case   should   not   be

 dismissed without prejudice. He further advised Westfall that he

 need not show cause if he paid the filing fee in the meantime.

       Westfall responded to the Order to Show Cause on September 17,

 2020, contending that his complaint should be liberally construed

 because he is not represented by counsel. He argued that the Court

 could waive the filing fee, permit him to proceed in forma pauperis

 based on his income and pay stubs, or accept his personal check.

 Westfall further asserted that paying a filing fee is tantamount to

 a poll tax and thus unconstitutional. Finally, he moved for summary

 judgment based on the Defendants’ failure to remit his economic

 impact    payment       despite     his       eligibility,       and   requested

 $220,001,200.00 in damages. Later, on September 30, 2020, Westfall


                                           3
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 4 of 17 PageID #: 77



 WESTFALL V. TRUMP ET AL.                                            1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

 filed an addendum to his response to the show cause order, which

 included a September 25, 2020 letter from the Internal Revenue

 Service (“IRS”) informing him that he may need to act to claim his

 economic impact payment.

        In an R&R entered on October 7, 2020, Magistrate Judge Aloi

 recommended that the Court dismiss Westfall’s complaint without

 prejudice for failure to comply with the Order to Show Cause

 entered on September 9, 2020. He explained that the policy of the

 United States District Court for the Northern District of West

 Virginia requires a pro se plaintiff initiating a civil action to

 pay a combined cost of $4001 by cashier’s check, certified check,

 money order, or credit card. He also discussed Westfall’s option to

 submit a sworn affidavit to proceed in forma pauperis.

        Ultimately, Magistrate Judge Aloi concluded that the Court has

 the authority to dismiss civil actions for failure to prosecute

 where a plaintiff has failed to pay the requisite filing fee or to

 file       the   necessary   form   to   proceed   in   forma   pauperis,   and

 recommended that Westfall’s case be dismissed without prejudice.


        1
        Since entry of the R&R, as of December 1, 2020, the filing
 fee for civil actions increased. See Fee Schedule, United States
 District Court for the Northern District of West Virginia,
 https://www.wvnd.uscourts.gov/fee-schedule (last accessed Dec. 4,
 2020).

                                          4
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 5 of 17 PageID #: 78



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

 The R&R informed Westfall of his right to file “written objections,

 identifying the portions of the Report and Recommendation to which

 objection is made, and the basis of such objection” within fourteen

 days.

       Westfall filed objections to the R&R on October 14, 2020. He

 also filed a “Notice to the Court” that, as of October 25, 2020, he

 had not received an answer to his complaint and thus he believed he

 was entitled to summary judgment.2 Westfall filed another copy of

 this document on November 17, 2020.

                          II. STANDARD OF REVIEW

       When reviewing a magistrate judge’s R&R made pursuant to

 28 U.S.C. § 636, the Court must review de novo only the portions of

 the   R&R   to   which   an   objection   is   timely   made.   28   U.S.C.

 § 636(b)(1)(C). Courts will uphold portions of a recommendation to

 which no objection has been made if “there is no clear error on the

 face of the record.” Diamond v. Colonial Life & Accident Ins. Co.,

 416 F.3d 310, 315 (4th Cir. 2005).

       As a preliminary matter, finding no clear error, the Court

 summarily adopts the portions of Magistrate Judge Aloi’s R&R to



       2
        Because Westfall is proceeding pro se, the Court interprets
 his assertion as seeking default judgment.

                                      5
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 6 of 17 PageID #: 79



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

 which Westfall has not objected. Following de novo review, for the

 reasons   that   follow,   the   Court   OVERRULES   Westfall’s    specific

 objections to the R&R (Dkt. No. 17).

                               III. ANALYSIS

       Westfall contends that: (1) he did respond to the Order to

 Show Cause; (2) his pro se filing was not liberally construed; (3)

 the R&R cites an incorrect statute; (4) “reductio ad absurdum;”3

 (5) payment of court costs imposes a substantial burden; (6) the

 R&R does not mention the addendum to his response; and (7) his

 complaint has not been answered or addressed in a timely fashion.

 Id. at 1-3. He also attached a blank Application to Proceed Without

 Prepayment of Fees to his objections. Id. at 4.

       Vague objections to an R&R distract a district court from

 “focusing on disputed issues” and defeat the purpose of an initial

 screening by the magistrate judge. McPherson v. Astrue, 605 F.

 Supp. 2d 744, 749 (S.D. W. Va. 2009) (citing Howard’s Yellow Cabs,

 Inc. v. United States, 997 F. Supp. 469, 474 (W.D.N.C. 1997)).

 Failure to raise specific errors waives the plaintiff’s right to

 de novo review because “general and conclusory” objections do not

       3
        “Reductio ad absurdum” is defined as “disproof of an
 argument by showing that it leads to a ridiculous conclusion.”
 Black’s Law Dictionary (11th ed. 2019).

                                      6
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 7 of 17 PageID #: 80



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE


 warrant such review. Id. (citing Orpiano v. Johnson, 687 F.2d 44,

 47 (4th Cir. 1982)); Howard’s Yellow Cabs, 987 F. Supp. at 474;

 see also Green v. Rubenstein, 644 F. Supp. 2d 723 (S.D. W. Va.

 2009). Because Westfall is proceeding pro se, the Court is required

 to liberally construe those arguments that reasonably state a

 claim. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978);

 Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).

       1. Response to Show Cause Order

       Westfall contends that he complied with Magistrate Judge

 Aloi’s Order to Show Cause because he filed a response. A mere

 response is legally insufficient, however. In the Order to Show

 Cause, Magistrate Judge Aloi warned Westfall that he must either

 show cause, pay the filing fee in a format acceptable to the

 Clerk’s Office, or file the necessary paperwork to proceed in forma

 pauperis. Magistrate Judge Aloi also warned Westfall that failing

 to do so would subject his case to dismissal.

       Critically, Westfall’s response does not explain why he failed

 to pay the filing fee in an appropriate format or to submit

 completed paperwork to proceed in forma pauperis. Rather, Westfall

 argues that his filings are to be liberally construed and that the

 requirement to pay court fees is unconstitutional (Dkt. No. 12

                                      7
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 8 of 17 PageID #: 81



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

 at 2). He also contends that the Clerk of Court could accept a

 personal check and, in support, cites to rules of the United States

 Court of Appeals for the Fourth Circuit and the Supreme Court of

 the United States that permit acceptance of personal checks. Id.

       The Fourth Circuit has explained that

       the right of access to federal courts is not a free-
       floating right, but rather is subject to Congress’s
       Article III power to set limits on federal jurisdiction.
       . . . Congress is no more compelled to guarantee free
       access to federal courts than it is to provide unlimited
       access to them. The Supreme Court has never recognized an
       “unlimited rule that an indigent at all times and in all
       cases has the right to relief without the payment of
       fees.” United States v. Kras, 409 U.S. 434, 450, 93 S.Ct.
       631 (1973). If we were to adopt [the plaintiff’s]
       argument, all filing fees would be unconstitutional,
       which of course, they are not. “The correct principle is
       that reasonable costs may be imposed on persons who want
       to sue.” Lumbert v. Illinois Dept. of Corrections, 827
       F.2d 257, 259 (7th Cir. 1987).

 Roller v. Gunn, 107 F.3d 227, 231-32 (4th Cir. 1997). Therefore,

 plaintiffs such as Westfall may be expected to pay reasonable costs

 prior to accessing federal courts. Additionally, “the clerk of each

 district court shall require the parties instituting any civil

 action, suit or proceeding in such court, whether by original

 process, removal or otherwise, to pay a filing fee of $350.”

 28 U.S.C. § 1914(a). “The clerk shall [also] collect from the

 parties such additional fees only as are prescribed by the Judicial


                                      8
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 9 of 17 PageID #: 82



 WESTFALL V. TRUMP ET AL.                                                   1:20CV207

             MEMORANDUM OPINION AND ORDER ADOPTING THE
       REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
   PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

 Conference    of   the    United      States.”   28    U.S.C.    §   1914(b).   The

 “additional fee” for filing a civil action in a district court

 currently is $52. District Court Miscellaneous Fee Schedule, United

 States       District         Courts,         https://uscourts.gov/services-

 forms/fees/district-court-miscellaneous-fee-schedule (last accessed

 Dec. 2, 2020).

       The Clerk of Court for the Northern District of West Virginia

 is responsible for the proper collection, maintenance, accounting,

 and   disbursement       of   funds     accepted      by   the   Clerk’s    Office.

 See Affidavit of Cheryl Dean Riley (“Riley”), attached hereto.

 Clerks of Court are empowered, within the exercise of reasonable

 judgment, to promulgate policies regarding acceptable forms of

 payment from the public. Id. The Clerk’s Office for the Northern

 District of West Virginia, by policy, declines acceptance of

 personal checks for payment of court fees. Id. This is because a

 former clerk experienced substantial collection problems due to

 accepting personal checks from litigants. Id. According to the

 Riley, the current policy to accept only guaranteed forms of

 payment has worked well, and the Clerk’s Office had not received

 any complaints about this policy prior to the issues raised by

 Westfall. Id.


                                           9
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 10 of 17 PageID #: 83



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

              MEMORANDUM OPINION AND ORDER ADOPTING THE
        REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
    PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

       The policy not to accept personal checks has benefitted the

 Court by eliminating the expense and delay associated with bank

 charges for personal checks returned due to insufficient funds,

 thus promoting efficiency in the Clerk’s Office. Id. Due to the

 difficulties experienced in attempting to secure acceptable payment

 from Westfall in this case, the Clerk of Court researched the

 payment policies of other district courts and advises that, in

 accordance with the discretion afforded them, Clerks of Court

 around the country have implemented a wide variety of policies

 regarding acceptable forms of payment, which includes refusing to

 accept personal checks from the public. Id.

       Here, the purpose behind refusing to accept personal checks

 from litigants is reasonable and based on experience. Westfall has

 not been unfairly singled out in any respect, and was informed of

 his options to pay the filing fee or proceed in forma pauperis

 three times by the Clerk and once by Magistrate Judge Aloi. Despite

 these efforts by court personnel and a judicial officer to inform

 and assist Westfall, he refused to pay the fee in an acceptable

 form or to apply to proceed in forma pauperis.

       After careful consideration, the Court concludes that there is

 no good cause for Westfall to refuse to pay the total requisite


                                      10
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 11 of 17 PageID #: 84



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

              MEMORANDUM OPINION AND ORDER ADOPTING THE
        REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
    PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

 filing fee of $4024 in one of the formats designated by the Clerk

 of the Court.

       2.    Failure to Prosecute

       Westfall’s argument that his complaint must be liberally

 construed because he is proceeding pro se, although correct, is

 irrelevant under the circumstances of this case. Here, it is

 unnecessary to construe Westfall’s complaint in any respect because

 his case is not yet subject to judicial review due to his failure

 to pay the required filing fee or submit an affidavit affirming his

 inability to pay the fee.

       Westfall’s current circumstances are due entirely to his

 failure to comply with Magistrate Judge Aloi’s Order to Show Cause.

 A case may be dismissed when a litigant fails to comply with a

 court’s rules or orders. See Fed. R. Civ. P. 41(b); Link v. Wabash

 R. Co., 370 U.S. 626, 629 (1962) (“The authority of a federal trial

 court to dismiss a plaintiff’s action . . . because of his failure

 to prosecute cannot seriously be doubted).




       4
        This fee consists of the $350 filing fee mandated by
 28 U.S.C. § 1914(a), plus the $52 additional fee prescribed by the
 United States District Courts.

                                      11
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 12 of 17 PageID #: 85



 WESTFALL V. TRUMP ET AL.                                             1:20CV207

              MEMORANDUM OPINION AND ORDER ADOPTING THE
        REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
    PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

       3.    28 U.S.C. § 1914

       In his objections, Westfall notes that the Magistrate Judge’s

 R&R cites 18 U.S.C. § 1914, a criminal statute, on pages 3-4.

 However,    this   apparent     typographical   error    is    followed    by   a

 citation to the correct statute, 28 U.S.C. § 1914 (Dkt. No. 15 at

 4, n. 3), which states:

       The clerk of each district court shall require the
       parties instituting any civil action, suit or proceeding
       in such court, whether by original process, removal or
       otherwise, to pay a filing fee of $350.
       The clerk shall collect from the parties such additional
       fees only as are prescribed by the Judicial Conference of
       the United States.
       Each district court by rule or standing order may require
       advance payment of fees.

       Therefore,     although     Westfall   correctly        identifies   that

 18 U.S.C. § 1914 is inapplicable to this case, 28 U.S.C. § 1914

 does apply and provides that the clerk of each district court is

 obligated to collect a filing fee for civil actions from the party

 instituting the proceeding.

       4.    Substantial Burden

       Finally, Westfall objects to the oath included on the in forma

 pauperis form and alleges that dismissal of this matter would

 punish him for exercising a protected right. He also claims that

 the filing fee constitutes a majority of his weekly take home pay.

                                       12
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 13 of 17 PageID #: 86



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

              MEMORANDUM OPINION AND ORDER ADOPTING THE
        REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
    PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE

       As noted earlier, clerks are obligated to collect filing fees

 from plaintiffs and the right of access to federal courts is

 limited by Congress. See 28 U.S.C. § 1914(a); Roller v. Gunn, 107

 F.3d 227, 231-32 (4th Cir. 1997). Westfall has twice attempted to

 pay the filing fee by personal check in contravention of this

 District’s policy and has refused to file an application for leave

 to proceed in forma pauperis, arguing that doing so would cause him

 to commit perjury. Therefore, it appears 1) Westfall has the

 ability to pay the requisite filing fee in the format prescribed

 but 2) refuses to do so. The Court therefore easily concludes that

 the $402 filing fee payment imposes no substantial burden on him.

 See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40

 (1948).

                               IV. CONCLUSION

       For the reasons discussed, following a review of the R&R and

 the record for clear error, the Court:

       C     ADOPTS the R&R (Dkt. No. 15);

       C     DENIES Westfall’s Motion for Summary Judgment (Dkt. No.

             13); and

       C     DISMISSES this civil action WITHOUT PREJUDICE and DIRECTS

             that it be stricken from the Court’s active docket.

                                      13
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 14 of 17 PageID #: 87



 WESTFALL V. TRUMP ET AL.                                          1:20CV207

              MEMORANDUM OPINION AND ORDER ADOPTING THE
         REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
    PLAINTIFF’S OBJECTIONS, AND DISMISSING CASE WITHOUT PREJUDICE
       It is so ORDERED.

       The Court DIRECTS the Clerk to enter a separate judgment order

 and to transmit copies of both orders to the pro se plaintiff by

 certified mail, return receipt requested.

 DATED: December 4, 2020.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                      14
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 15 of 17 PageID #: 88
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 16 of 17 PageID #: 89
Case 1:20-cv-00207-IMK-MJA Document 20 Filed 12/04/20 Page 17 of 17 PageID #: 90
